Citation Nr: 0200395	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  98-08 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis with nasal polyps.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from September 1974 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A December 1996 RO decision 
granted service connection for bilateral hearing loss and 
assigned an initial non-compensable evaluation.  An August 
1997 RO decision granted service connection for sinusitis 
with nasal polyps, and assigned an initial 10 percent 
evaluation effective to the date of claim.  The Board has 
rephrased the issues on the title page to reflect that these 
are initial rating claims.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).

The Board notes that, subsequent to the most recent 
Supplemental Statement of the Case (SSOC) issued in June 
2000, the veteran introduced into the record VA inpatient 
treatment records related to surgery on his left knee.  These 
records, which have not previously been considered by the RO, 
contain no clinical findings which are pertinent to the 
issues at hand.  See 38 C.F.R. § 20.1304(c)(2001); VA O.G.C. 
Prec. 16-92 (July 24, 1992).  As such, the Board finds that 
no prejudice results to the veteran in adjudicating his 
claims at this time.


FINDINGS OF FACT

1.  The veteran's sinusitis with nasal polyps is manifested 
by less than six acute episodes of non-capacitating sinusitis 
per year which do not require prolonged antibiotic treatment.  
His symptoms are no more than moderate in nature and absent 
evidence of near constant sinusitis symptoms or 
osteomyelitis.

2.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of 52.5 decibels in the right ear 
with speech recognition of 92 percent, and a puretone 
threshold average of 67.5 decibels in the left ear with 
speech recognition of 84 percent.  His puretone thresholds 
are less than 55 decibels in both ears in the frequencies of 
1000 and 2000 hertz.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
Part 4, §§ 4.85, 4.86. 4.87, Diagnostic Code 6100 (1996-
2001); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for sinusitis with nasal polyps have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. Part 4, §§ 4.96, 4.97 Diagnostic Code 
6510 (1996-2001); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  The RO has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  These 
changes in law are potentially applicable to the claims on 
appeal.  See  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and an SSOC, the 
RO has advised the veteran (and his representative) of the 
Reasons and Bases in denying his claims.  In this case, the 
veteran has submitted his statements of symptomatology and 
arguments in support of his claims which directly addresses 
the applicable regulatory criteria for both of his service 
connected conditions.  During the appeal period, the RO has 
obtained the veteran's VA clinical records, and provided him 
VA sinus examinations in July 1997 and December 1998 as well 
as VA audiology examinations in July 1997 and December 1998.  

In a VA Form 9 filing received in August 1998, the veteran 
alleged that his VA examinations in general were inadequate 
because he was not being examined for "'real world 
speech.'"  Essentially, he argues that his non-compensable 
rating fails to account for his need to wear hearing aids.  
The Board views his argument as one going to VA policy rather 
the adequacy of examination itself.  VA's rating schedule 
makes an allowance for improved hearing due the wearing of 
hearing aids, see 38 C.F.R. § 4.86 (1997); 38 C.F.R. 
§ 4.85(a) (2001), but the audiometric testing itself is 
conducted without the use of hearing aids.  Id.  See 
generally 64 Fed. Reg. 25202, 25204 (May 11, 1999).  The 
Board has carefully reviewed the most recent December 1998 VA 
audiometric examination report, and finds that it is clearly 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2001); 
Abernathy v. Principi , 3 Vet. App. 461 (1992).

The Board next notes that, in the Written Brief Presentation 
dated in December 2001, the veteran's representative 
requested additional VA audiology and sinus examinations.  
The reasoning for this request, however, is unclear.  The 
Board has also carefully reviewed the most recent December 
1998 VA sinus examination report, and finds that this report 
is also clearly adequate for rating purposes.  Thereafter, 
there is no statement from the veteran or clinical evidence 
of record that suggests that either of his disabilities 
underwent an increase in severity.  See VAOPGCPREC 11-95 
(Apr. 7, 1995) (an examination that was adequate for purposes 
of determination of the claim by the agency of original 
jurisdiction ordinarily will be adequate for purposes of the 
Board's determination-except to the extent that the veteran 
alleges that the disability in question has undergone an 
increase in severity since the time of his last examination).

Rather, the veteran's VA clinical records following his last 
formal examination include an additional January 1999 VA 
audiometric examination which is also adequate for rating 
purposes.  There is also a May 1999 VA audiology evaluation 
which indicates no increased severity as well as a March 2000 
audiometric examination which, although noted to be 
inadequate for rating purposes, fails to suggest any 
increased severity of the hearing loss disability.  
Similarly, the clinical records following the last VA sinus 
examination in December 1998 fail to suggest any increase in 
severity.  Based on the facts of this case, in particular the 
complete absence of claimed increase of severity of symptoms 
since VA examinations in December 1998, the Board finds that 
no further evidentiary development is warranted. 

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  The Board further notes that, by a 
letter received in January 2000, the veteran withdrew his 
request for a Travel Board hearing, and requested that his 
case be forwarded to the Board for appellate review.  A 
remand for RO consideration of the new duty to assist and 
notice regulations would only serve to impose additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board finds 
that no prejudice accrues to the veteran in proceeding to the 
merits of his claims at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A.  Hearing loss

The Board notes that the hearing loss claim originates from 
an Application for Compensation or Pension received in August 
1996.  Effective on June 10, 1999, the regulations pertaining 
to evaluations for diseases of the ear and other sense organs 
changed.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  Prior 
to the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new regulations were considered 
and applied by the RO, and the Board will do likewise.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1996-2001).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1996) and 4.85 (2001).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss disability.  According 
to his statements of record, he complains of an almost 
complete inability to hear absent the use of his bilateral 
hearing aids.  For instance, he states that he often cannot 
hear the comments of one of his teachers despite first row 
seating.  He claims an inability to wear his hearing aids due 
to mechanical problems caused by drainage from his sinus and 
ear infections.  He argues that his hearing loss disability 
severely affects his daily quality of life and ability to 
gain, hold and promote in a job.  He disbelieves that he is 
capable of the level of speech recognition indicated by his 
VA examinations.  He argues that it is unreasonable for VA to 
assign a non-compensable rating since he requires the use of 
bilateral hearing aids, and suggests that a 50% rating is 
appropriate in his case.

Briefly summarized, the veteran was diagnosed with bilateral 
high frequency sensorineural hearing loss in service.  He was 
also treated for bilateral tympanic membrane perforations.  
He filed his service connection claim in August 1996.  An 
April 1997 VA audiogram was interpreted as showing a moderate 
to mild conductive right ear hearing loss from 250-1000 
hertz, and a moderate to profound mixed hearing loss from 
3000-8000 hertz.  He also had a moderate to mild conductive 
left ear hearing loss from 250-2000 hertz with a severe mixed 
hearing loss from 3000-8000 hertz.

A VA audiology examination, dated in July 1997, revealed that 
the veteran manifested right ear puretone thresholds of 35, 
25, 40 and 90 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  He had left ear puretone thresholds of 25, 35, 
85 and 80 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  His speech discrimination score using the 
Maryland CNC score was 100 percent for the right ear and 96 
percent for the left ear.  It was noted that his testing 
suggested tympanic membrane perforations bilaterally.  It was 
also noted that he was not wearing his hearing aids due to 
repair and misplacement.

Thereafter, the veteran's VA clinical records note his 
complaint of decreased hearing ability during active periods 
of ear and sinus infections.  On VA audiology examination, 
dated in December 1998, he reported significant difficulty 
with understanding speech.  He had two hearing aids, but was 
unable to wear them due to chronic ear infections and 
sinusitis.  His audiometric findings showed right ear 
puretone thresholds of 35, 30, 45 and 95 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively.  He had left ear 
puretone thresholds of 30, 35, 90 and 90 decibels at 1000, 
2000, 3000 and 4000 hertz, respectively.  His speech 
discrimination scores using the Maryland CNC score were 100 
percent bilaterally.  It was noted that the consistency 
between the speech recognition thresholds and pure tone 
thresholds indicated good patient reliability.  His word 
recognition scores were considered "excellent in both ears."

Thereafter, a January 1999 audiometric examination, conducted 
at the Orlando, Florida VA outpatient clinic, revealed right 
ear puretone thresholds of 35, 25, 45 and 105 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  He had left 
ear puretone thresholds of 35, 50, 85 and 100 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  His speech 
discrimination score using the Maryland CNC test was 92 
percent for the right ear and 84 percent for the left ear.  A 
subsequent May 1999 audiology consultation noted the 
continued presence of severe mixed hearing loss bilaterally.  
In March 2000, he underwent an audiological evaluation at the 
Tampa Bay, Florida VA Hospital which, according to the 
examiner, was inadequate for rating purposes.  The 
audiometric findings, however, clearly do not indicate any 
decrease in hearing acuity since January 1999.

Prior to the regulatory revisions on June 10, 1999, the 
audiology examination results most favorable to the veteran 
during this time period come from January 1999 audiology 
evaluation conducted at the VA Orlando Outpatient Clinic.  
This examination revealed right ear hearing loss disability 
manifested by a puretone threshold average of 52.5 decibels 
with speech recognition of 92 percent.  This corresponds to 
numeric designation of "I" under the old criteria.  
38 C.F.R. § 4.87, Table VI (1996).  His left ear hearing loss 
disability was manifested by a puretone threshold average of 
67.5 decibels with speech recognition of 84 percent.  This 
corresponds to numeric designation of "III".  Id.  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(1996).  There is no certification in this case of language 
difficulties or inconsistent speech audiometry scores which 
render use of both puretone average and speech discrimination 
as inappropriate measures.  The Board must find, therefore, 
that the preponderance of the evidence is against a 
compensable rating for bilateral hearing loss disability 
prior to June 10, 1999.

Subsequent to June 10, 1999, the audiology examination 
results most favorable to the veteran during this time period 
again come from the January 1999 audiology evaluation 
conducted at the VA Orlando Outpatient Clinic.  As Tables VI 
and VII did not undergo any substantive changes, his combined 
numeric designations of "I" for the right ear and "III" 
for the left ear continue to reflect a 0 percent rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.87, Tables VI, VII 
(2001).  There is no certification of language difficulties 
or inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
VIa.  See 38 C.F.R. § 4.85(c) (2001).

Notwithstanding the above, the new provisions to the 
schedular criteria allow special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86 (2001).  One of the provisions provides that an 
individual who manifests puretone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2001).  The other provision 
provides that, when the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the higher Roman numeral designation under Table VI or Table 
Via will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2001).

In this case, the evidence shows that the veteran manifests 
puretone thresholds of less than 55 decibels in both ears in 
the frequencies of 1000 and 2000 hertz.  Therefore, the 
provisions of 38 C.F.R. § 4.86(a) and § 4.86(b) are not 
applicable.  Accordingly, a rating in excess of 10 percent is 
not warranted under the criteria allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.

Based upon the above, the Board finds that a preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for bilateral hearing loss.  In so holding, the Board has 
considered the veteran's descriptions of his bilateral 
hearing loss disability, but notes that the most probative 
evidence concerning the level of severity consists of the 
audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  The veteran's own descriptions of his 
inability to discriminate speech are greatly outweighed by 
the verified measurement techniques of the Maryland CNC test.  
While the evidence shows that the veteran requires the use of 
hearing aids bilaterally, the Board notes that the schedular 
rating makes proper allowance for his improvement in hearing.  
See 38 C.F.R. § 4.86 (1997); 38 C.F.R. § 4.85(a) (2001).  
There is no doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 (2001).

B.  Sinusitis with nasal polyps

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his service connected sinusitis 
with nasal polyps.  According to his statements of record, he 
complains of chronic sinusitis disability which results in 
daily headaches, constant breathing obstruction and post-
nasal drip symptoms.  He claims to have had more than 14 
attacks of sinusitis between the time period from August 1997 
to August 1998.

In pertinent part, the veteran was treated for recurrent 
sinusitis in service.  In October 1978, he underwent 
bilateral nasal polypectomy with a right Caldwell-Luc and 
anterior ethmoidectomy on the left.  He was given an 
inpatient discharge diagnosis of nasal polyposis bilaterally 
with right maxillary chronic sinusitis.  A June 1987 
treatment record noted the presence of left nasal polyps.  He 
filed his claim for service connection by means of an 
Application for Compensation or Pension received on August 
20, 1996.

Thereafter, the veteran's VA outpatient clinical records 
first note his complaint of nasal obstruction with post-nasal 
drip ("PND") in March 1997.  His physical examination was 
significant for yellow nasal discharge, erythema and nasal 
polyps in the left and right nares.  At that time, he was 
prescribed a one-week course of antibiotic medication 
(Septra).  One month later, he underwent removal of his nasal 
polyps.  His July 1997 VA nose and sinuses examination and 
follow-up treatment records revealed copious crusting in his 
nasal cavities consistent with his nasal surgery.  An October 
1997 clinical record noted an assessment of "stable" 
sinusitis without any signs or symptoms of infection

In May 1998, the veteran's VA clinical records show that he 
was prescribed a 10-day course of antibiotic treatment 
(Augmentin) due to an episode of acute sinusitis manifested 
by inflamed nasal turbinates, paranasal tenderness and post 
nasal drainage.  A July 1998 clinical record, which noted 
boggy and pink turbinates without sinus area tenderness, 
noted a prescription of antibiotic medication (Cipro) for 
treatment of allergic rhinitis and an ear infection.  In 
September 1998, a diagnosis of chronic sinusitis with 
metaplasia was noted.  Later that month, he was prescribed 
antibiotic treatment for an ear infection.  He was given an 
assessment of "inactive" chronic sinusitis in December 
1998.   

On VA sinus examination, dated in December 1998, the veteran 
reported frequent problems with post-nasal drip with 
occasional purulent discharge.  He also reported mild 
congestion on the right side with an intermittent pressure 
sensation.  He denied sinus headache or symptoms consistent 
with allergic rhinitis.  He also reported dyspnea on exertion 
which the examiner attributed to his emphysema.  His physical 
examination revealed post-surgical changes which appeared to 
be status post partial middle turbinectomy bilaterally.  
There was no purulence or crusting in either nasal cavity.  
His inferior turbinates were moderately enlarged, and nasal 
obstruction was estimated at 30-40 percent bilaterally.  
There was no obvious tenderness or bogginess on palpation.  A 
flexible scope examination revealed no masses or lesions.  

The veteran's VA clinical records next show that, in February 
1999, he was prescribed a 3-week course of antibiotic 
treatment (Augmentin) due to chronic sinusitis manifested by 
upper maxillary tenderness, air fluid retention in the left 
sinus and complete opacification of the right sinus.  An 
April 1999 examination noted the presence of hyperemia 
without purulence.  He was prescribed antibiotic treatment 
(Amoxicillin) for an ear infection the next month.  A June 
1999 clinical record noted his complaint of draining yellow 
sinuses which had been helped with antibiotic treatment.  A 
July 1999 clinical note recorded his complaint of purulent 
rhinorrhea for months, but no pressure or nasal obstruction.  
He was given a diagnosis of chronic sinusitis.  A December 
1999 clinical record noted multiple diagnoses, to include 
chronic sinusitis, with a reference to continue his 
medication regimen.

The severity of a disease of the nose and throat is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. 4.97.  As noted above, the veteran's claim stems 
from an Application for Compensation or Pension received in 
August 1996.  Effective on October 7, 1996, the regulations 
pertaining to evaluations for diseases of the respiratory 
system changed.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  
Prior to October 7, 1996, the veteran's 10 percent rating for 
chronic parasinusitis under Diagnostic Code 6510 contemplated 
moderate sinusitis with discharge or crusting or scabbing, 
infrequent headaches.  A 30 percent rating was warranted for 
severe sinusitis with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent rating was warranted for 
postoperative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective on October 1, 1996, the veteran's 10 percent for 
sinusitis with nasal polyps under Diagnostic Code 6510 
contemplates chronic parasinusitis manifested by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted for chronic osteomyelitis following radical 
surgery, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6514, Note (2001). 

The medical evidence of record fails to show treatment for a 
single episode of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment during the appeal period.  
Rather, the evidence of record shows confirmed diagnoses of 
acute sinusitis requiring antibiotic treatment of three-weeks 
duration or less in March 1997, May 1998 and February 1999.  
As evidenced by negative examination findings in July 1997, 
October 1997 and December 1998, he does not manifest near 
constant sinusitis symptoms characterized by frequent 
headache, purulence or crusting.  There is also no showing or 
suggestion of osteomyelitis.  For the time period prior to 
October 7, 1996, the Board finds, by a preponderance of the 
evidence, that the veteran's sinusitis with polyps was no 
more than moderate in nature.  From and after October 7, 
1996, the Board finds that the preponderance of the evidence 
demonstrates that the veteran's sinusitis with nasal polyps 
has been manifested by less than six acute episodes of non-
capacitating sinusitis which do not require prolonged 
antibiotic treatment.

In so holding, the Board has considered the veteran's 
descriptions of his sinusitis symptoms.  As a lay person, he 
is competent to speak to the description of his nasal 
symptoms.  However, he is not competent to associate his 
symptoms to an actual diagnosis of sinusitis.  See generally 
Gowen v. Derwinski, 3 Vet. App. 286 (1992) (lay person not 
competent to diagnose a respiratory disorder).  In this case, 
he has alleged 14 episodes of sinusitis between the time 
period from August 1997 to August 1998.  His medical records, 
however, clearly do not support his allegations.  They do 
show, however, his antibiotic treatment for recurrent ear 
infections and one instance of rhinitis which, apparently, 
the veteran attributes as treatment for sinusitis.  None of 
his contentions are persuasive when viewed against the 
objectively recorded medical findings of record.  The benefit 
of the doubt rule is not for application on this claim.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 
(2001).  There is also no basis for a separate, or staged, 
rating.  Fenderson, 12 Vet. App. 119 (1999).

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 
1996).

ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for sinusitis with nasal 
polyps is denied.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 

